Exhibit 10.20

ENTASIS THERAPEUTICS HOLDINGS INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Each member of the Board of Directors (the “Board”) of Entasis Therapeutics
Holdings Inc. (the “Company”) who is not also serving as an employee of the
Company or any of its subsidiaries (each such member, an “Eligible Director”)
will receive the compensation described in this Non-Employee Director
Compensation Policy (this “Policy”). An Eligible Director may decline all or any
portion of his or her compensation by giving notice to the Company prior to the
date cash is to be paid or equity awards are to be granted, as the case may be.
This Policy may be amended at any time in the sole discretion of the Board or
the Compensation Committee of the Board.

Annual Cash Compensation

The annual cash compensation amount set forth below is payable to Eligible
Directors in equal quarterly installments, payable in arrears on the last day of
each fiscal quarter in which the service occurred. If an Eligible Director joins
the Board or a committee of the Board at a time other than effective as of the
first day of a fiscal quarter, each annual retainer set forth below will be
pro-rated based on days served in the applicable fiscal year, with the pro-rated
amount paid for the first fiscal quarter in which the Eligible Director provides
the service, and regular full quarterly payments to be paid thereafter.  All
annual cash fees are vested upon payment.

1.          Annual Board Service Retainer:

a.           All Eligible Directors: $40,000

b.           Non-executive chairperson of the Board: $70,000 (inclusive of
Annual Board Service Retainer)

2.          Annual Committee Member Service Retainer:

a.           Member of the Audit Committee: $9,000

b.           Member of the Compensation Committee: $7,500

c.           Member of the Nominating and Corporate Governance Committee: $4,250

3.          Annual Committee Chair Service Retainer (inclusive of Committee
Member Service Retainer):

a.           Chairperson of the Audit Committee: $18,000

b.           Chairperson of the Compensation Committee: $15,000

c.           Chairperson of the Nominating and Corporate Governance Committee:
$8,500

The Company will also reimburse each of the Eligible Directors for his or her
travel expenses incurred in connection with his or her attendance at Board and
committee meetings. Such reimbursements shall be paid on the same date as the
annual cash fees are paid.

Equity Compensation

The equity compensation set forth below will be granted under the Company’s 2018
Equity Incentive Plan (the “Plan”), subject to the approval of the Plan by the
Company’s stockholders. All stock options granted under this Policy will be
nonstatutory stock options, with an exercise price per share  equal to 100% of
the Fair Market Value (as defined in the Plan) of the underlying common stock on
the





1

 




date of grant, and a term of 10 years from the date of grant (subject to earlier
termination in connection with a termination of service as provided in the
Plan).

1.          Initial Grant: For each Eligible Director who is first elected or
appointed to the Board following the effective date of this Policy, on the date
of such Eligible Director’s initial election or appointment to the Board (or, if
such date is not a market trading day, the first market trading day thereafter),
the Eligible Director will be automatically, and without further action by the
Board or Compensation Committee of the Board, granted a stock option to purchase
a number of shares of the Company’s common stock equal to 15,000 shares of the
Company’s common stock. The shares subject to each such stock option will vest
monthly over a three-year period, subject to the Eligible Director’s Continuous
Service (as defined in the Plan) on each vesting date.

2.          Annual Grant: On the date of each annual stockholder meeting of the
Company held after the Effective Date, each Eligible Director who continues to
serve as a non-employee member of the Board following such stockholder meeting
will be automatically, and without further action by the Board or Compensation
Committee of the Board, granted a stock option to purchase 7,500 shares of the
Company’s common stock (the “Annual Grant”). The shares subject to the Annual
Grant will vest in equal monthly installments over the 12 months following the
date of grant, provided that the Annual Grant  will in any case be fully vested
on the date of Company’s next annual stockholder meeting, subject to the
Eligible Director’s Continuous Service (as defined in the Plan) through such
vesting date and will vest in full upon a Change in Control (as defined in the
Plan).

Approved: December 18, 2018

Effective: January 1, 2019

2

 

